Title: From George Washington to Henry Laurens, 12 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Camp at pyramus [N.J.] July 12th 1778
          
          On friday evening I had the honor to receive your Letter of the 7th Instant, with it’s
              inclosures.
          The vote of approbation and thanks, which Congress have been pleased to honor me with,
            gives me the highest satisfaction, and, at the same time, demands a return of my
            sincerest acknowledgements. The other resolution, I communicated, with great pleasure,
            to the Army at large in Yesterday’s orders.
          The left wing of the Army, which advanced yesterday four miles beyond this, moved this
            morning on the route towards King’s ferry. The right and the second line, which makes
            the last division are now here, where they will halt for
            a day or two or perhaps longer, if no circumstances of a pressing nature cast up, in
            order to refresh themselves from the great fatigues they have suffered from the intense
            heat of the weather.
          We have had it reported for two or three days, through several channels from New-York,
            that there is a french fleet on the Coast; and it is added, that the Enemy have been
            manning with the utmost dispatch several of their Ships of war which were there, and
            have pushed them out to sea. How far these facts are true, I cannot determine, but I
            should think it of infinite importance to ascertain the first if possible, by sending
            out swift sailing Cruizers. The most interesting advantages might follow the
            information. I will try by every practicable means, that I can 
            devise, to obtain an accurate account of the Enemy’s fleet at New York. I have the Honor
            to be with great respect & esteem sir Yr Most Obedt sert
          
            Go: Washington
          
        